\OOO\]O\

10

11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:17-cv-01307-JLR Document 41-1 Filed 02/01/19 Page 1 of 1

UNITED sTATEs DISTRICT CQURT
WESTERN DIsTRiCT 0F WASHINGTON
AT ,sEATTLE

AMAZON.COM, INC. and AMAZON WEB
SERVICES, INC.,

Plaintiffs,
vs.

UNILOC USA, INC. and UNILOC
LUXEMBOURG, S.A.,

Defendants.

NO. Cl7-1307 (JLR)

`M`] ORDER GRANTING JOINT f
MOTION TO STAY AND NOTICE OF
SETTLEMENT

 

 

 

 

Before the Court is the Joint Motion to Stay All Deadlines and Notic_e of Settlernent.

The Motion is GRANTED. All deadlines in the instant cases are hereby stayed for 30 days, up

to and including Mareh 4, 2019.

 

 

92 ‘D
Dated this§ day Of February 2019. j <»'“\\
Q/\ wi
Ho`fr. Ja"rries L. Robart d
_4_
JOINT MOTION TO STAY AND
NOTICE OF SETTLEMENT

(C17-1307JLR)

 

 

 

 

 

 

 

 

